Citation Nr: 0406413	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1969 to January 
1973.  He died in January 1999.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board notes that the appellant requested a Travel Board 
hearing in her October 2002 substantive appeal.  However, she 
was unable to report for the hearing scheduled in February 
2003.  Although her representative was present to offer 
arguments to the undersigned, no witness testimony was given.  
A transcript of the proceedings is associated with the claims 
folder.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the claimant 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statute).  

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, VA is required to obtain, among other things, 
the veteran's relevant service records held or maintained by 
a government entity.  38 U.S.C.A. § 5103A(c).  VA is also 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

In this case, the appellant alleges that the veteran's death 
is related to exposure to herbicides during his period of 
active duty service.  Although the veteran's DD Form 214 
indicates that he had no service in Vietnam, the appellant 
alleges that he in fact served in Vietnam for about one year.  
The DD Form 214 does indicate that the veteran had one year 
and one day of foreign service.  She has presented lay 
statements from family and friends in support of her 
assertion.  Clearly, the veteran's service personnel records 
would be helpful in resolving the issue of where he served on 
active duty.  A remand is required in order to secure them.  
38 U.S.C.A. § 5103A(c).

In addition, the Board observes that the veteran's death 
certificate relates that he died in January 1999 while 
hospitalized at M. D. Anderson Hospital.  Although the 
appellant submitted some treatment records for July and 
August 1998 from M. D. Anderson Cancer Center, there is no 
indication that the RO ever advised the appellant that 
records from the January 1999 terminal hospitalization would 
be useful in adjudicating her claim for service connection 
for the cause of the veteran's death, or that the RO ever 
attempted to obtain those records.  38 U.S.C.A. 
§§ 5103(a), 5103A(a).  Finally, in June 2001, the appellant 
submitted a completed release to obtain medical records from 
M. Allison, M.D., for treatment of the veteran from January 
1996 to July 1998.  Although medical evidence submitted by 
the appellant included a single record from Dr. Allison, 
there is no indication that the RO ever attempted to secure 
complete records as authorized by the appellant.  38 U.S.C.A. 
§ 5103A(b).  On remand, reasonable efforts should be made to 
obtain records from Dr. Allison, as well as the records from 
the veteran's terminal hospitalization.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
service personnel records.  All attempts 
to obtain the records, and any records 
secured, should be associated with the 
claims folder.  

2.  Take the necessary steps to obtain 
the veteran's treatment records from M. 
Allison, M.D., from January 1996 to July 
1998, as well as records of the veteran's 
terminal hospitalization in January 1999 
at M. D. Anderson Cancer Center.  All 
efforts to obtain these records, as well 
as any records secured, should be 
associated with the claims folder.  

3.  After completing any addition 
necessary development, readjudicate the 
issues on appeal.  If the disposition of 
either issue remains unfavorable, furnish 
the appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


